Citation Nr: 0619663	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed  be secondary to a service-connected left 
knee disorder.

2.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

Service connection for a left knee disability was granted in 
a march 1966 VA rating action.

Service connection was initially denied for the veteran's 
cervical spine disorder, claimed as being secondary to the 
service-connected left knee disability, in a July 1999 RO 
rating decision.  In addition, this decision also denied 
service connection for degenerative arthritis of the right 
knee and lumbar spine.  The veteran duly appealed these 
denials to the Board.

In September 2000, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge on his claims of service connection for the cervical 
spine, right knee, and lumbar spine.  Thereafter, in April 
2001, the Board granted service connection for the right knee 
and lumbar spine.  The cervical spine claim was remanded for 
additional evidentiary development.

By a December 2001 rating decision, the RO effectuated the 
Board's grant of service connection for degenerative 
arthritis of the right knee and lumbar spine.  The RO 
assigned 10 percent ratings for both disabilities, effective 
September 11, 1998.  The veteran appealed, contending that 
the disabilities warranted ratings in excess of 10 percent.

In December 2002, the veteran provided testimony at a another 
videoconference hearing, conducted by a different Veterans 
Law Judge.  In December 2003, the Board remanded all of the 
current appellate issues for additional evidentiary 
development.  

The Veterans Law Judge who conducted the December 2002 
videoconference hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707 (2005), the Board Member who 
conducts a hearing shall participate in the final 
determination of the claim.  Accordingly, correspondence was 
sent to the veteran in December 2005 inquiring whether he 
desired a new Board hearing in conjunction with this appeal.  
In pertinent part, this correspondence stated that if the 
veteran did not respond within 30 days from the date of the 
letter, the Board would assume he did not want an additional 
hearing.  As no response to this correspondence appears in 
the record, the Board will assume he did not want an 
additional hearing.  As noted above the undersigned Veterans 
Law Judge conducted the September 2000 hearing.

Issues not on appeal

In April 2003, the Board rendered a decision concerning an 
increased rating for the veteran's service-connected left 
knee disability.  The Board's decision is final.
See  38 C.F.R. § 20.1100 (2005).  That issue will be 
discussed no further herein. 

The Board notes that the veteran has raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and it appears development was conducted on this claim by the 
RO.  However, the documents assembled for the Board's review 
does not reflect this issue has as yet been formally 
adjudicated.  Accordingly, the Board is without jurisdiction 
to consider it, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent medical evidence of record is against a 
finding that the veteran's cervical spine disability is 
causally related to the veteran's service-connected left knee 
disorder.

2.  The veteran's service-connected degenerative arthritis of 
the lumbar spine is manifested by pain and some limitation of 
motion.    

3.  The veteran's service-connected degenerative arthritis of 
the right knee is manifested by X-ray evidence of arthritis, 
with complaints of pain.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
cervical spine disorder.  38 C.F.R. § 3.310 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected degenerative 
arthritis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes  
5003, 5235-5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected degenerative 
arthritis of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5260, and 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a cervical 
spine disorder, claiming that it developed secondary to his 
service-connected left knee disorder.  He is also seeking 
ratings in excess of 10 percent for his service-connected 
degenerative arthritis of the lumbar spine and degenerative 
arthritis of the right knee.

As a preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, 
accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the cervical spine claim by the RO 
(the "AOJ" in this case), it was impossible to provide 
notice of the VCAA before the initial adjudication in that 
claim.  In such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The 
Federal Circuit also held that VCAA notice need not always be 
contained in a single communication.  Id.

In this case, letters were sent to the veteran in August 
2001, September 2001, November 2001, April 2004, and June 
2004.  For the reasons detailed below, the Board finds that, 
through these letters, the veteran has been amply informed of 
what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  In pertinent part, letters dated in 
August 2001 and June 2004 included a summary of the 
requirements for the establishment of service connection.  
Further, the June 2004 letter also informed the veteran that 
to establish entitlement to an increased evaluation for his 
service-connected disability, "the evidence must show that 
your service-connected disability has gotten worse."

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The letters 
dated in August 2001, April 2004, and June 2004, all 
indicated to the veteran that VA would seek to obtain any 
relevant records he identified.  The September 2001 letter 
apprised the veteran of records that had been requested.  
Further, the August 2001 letter stated that that VA would 
provide a medical examination or get a medical opinion if 
they decided it was necessary to make a decision on the 
veteran's claim.  Moreover, the November 2001 and June 2004 
letters informed the veteran that an examination was being 
scheduled, as well as the consequences if he failed to 
appear.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The August 2001, April 2004, and June 
2004 VCAA letters noted above contained language indicating 
the veteran should identify any relevant evidence he wanted 
VA to request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  In 
addition, the letters indicated that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Moreover, as noted in the preceding 
paragraph, the November 2001 and June 2004 letters informed 
him of the consequences if he failed to appear for his 
scheduled VA medical examinations.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In pertinent part, the June 2004 letter informed the veteran 
that "[i]f there is any other evidence or information that 
you think will support your appeal, please let us know."  
This letter also informed the veteran that "[i]f you have 
any additional evidence in your possession please send it to 
us."  Similar language was contained in the subsequent March 
2005 and November 2005 letters.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) to (2), are not at issue regarding 
any of the current appellate claims.  Element (3) [a 
connection between the veteran's service and the disability] 
is at issue regarding the veteran's cervical spine 
disability, and were addressed in the VCAA letters noted 
above.  That element is not at issue with respect to either 
the lumbar spine or right knee, as service connection has 
already been established for these disabilities.  The degree 
of disability [element (4)] is the subject of this appeal, 
and has been addressed by the VCAA letters noted above.  The 
appropriateness of the assigned effective date [element (5)] 
has not been contested by the veteran with respect to either 
of the service-connected disabilities for which increased 
ratings are sought.  

Moreover, for the reasons stated below, the veteran is not 
entitled to the benefits sought on appeal.  Thus, element (4) 
is rendered moot regarding the cervical spine, and element 
(5) is moot for all the claimed disabilities.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) [the Veterans Claims Court shall 
"take due account of the rule of prejudicial error"]; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As was noted in the Introduction, the issues on appeal have 
been subject to previous Board remands.  The Board's remand 
directives have been complied with by the agency of original 
jurisdiction.  It is clear from a review of the file that any 
and all evidence pertinent to the appellate claim is already 
of record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he has been accorded multiple VA medical 
examinations, which have addressed the etiology of his 
cervical spine disorder and evaluated the severity of his 
service-connected lumbar spine and right knee disorders.

The Board further notes that it does not appear that there 
has been any contention following the most recent SSOC in 
June 2005 that the notification or evidentiary record is 
deficient in this case.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument, to include at his September 
2000 and December 2002 Board hearings.  

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to service connection for a cervical spine 
disability, claimed to be secondary to a service-connected 
left knee disorder.

The veteran has contended that his cervical spine disorder 
developed secondary to his service-connected left knee 
disorder.  

Pertinent law and regulations

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2005); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

To establish service connection on a secondary basis, there 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Initial matter - direct service connection

The Board initially observes that the veteran has not 
contended that his cervical spine disability is directly due 
to his military service, and the record on appeal does not 
suggest that such is the case.  There is no evidence of a 
cervical spine disorder in the veteran's service medical 
records, to include the September 1965 separation 
examination.  There was no indication of cervical spine 
problems in the post-service medical records until many years 
after the veteran's separation from service.  In particular, 
there was no indication of any such problems on VA medical 
examinations conducted in March 1970, December 1970, or July 
1977.  The first competent medical evidence indicative of a 
cervical spine disorder appears to be approximately 22 years 
after service, in October 1987.

The Board's focus will therefore be directed to the veteran's 
secondary service connection claim.

Discussion - secondary service connection

Applying the pertinent law and regulations to the facts of 
this case, the Board finds that service connection is not 
warranted for the veteran's cervical spine disorder.

As discussed above, under Wallin, three elements must be 
present: (1) a current disability; (2) a service-connected 
disability; and (3) medical nexus between the two.

With respect to the first element, there is competent medical 
evidence of a current cervical spine disorder.  For example, 
records dated in August 1998 diagnosed cervical spondylosis.  
A November 2001 VA spine examination diagnosed cervical 
arthritis and degenerative disc disease at C5-6 and C6-7 with 
right radiculitis.  A subsequent July 2004 VA orthopedic 
examination diagnosed, in pertinent part, degenerative disc 
and degenerative spondyloarthritis of the  cervical spine.  

Further, service connection has been in effect for the left 
knee disorder for many years.  Thus, the first two 
requirements for secondary service connection are satisfied.  

Turning to the crucial third element, medical nexus, there is 
no competent medical evidence which supports a finding that 
the cervical spine disorder was caused by the service-
connected left knee disorder.  To the contrary, a November 
2001 VA examination, as well as a May 2005 VA examination, 
include competent medical opinions against such a finding.  

Specifically, the November 2001 VA examiner noted that there 
was a question as to whether or not the disability of the 
veteran's cervical spine was related to his service-connected 
left knee disability, and that it was his opinion that this 
was not the case.  Further, the November 2001 VA examiner 
stated that he did not feel that there was an association 
between the veteran's knee and neck problem, and that the 
neck problem was most likely the result of the normal aging 
process or perhaps some trauma that occurred in the past, but 
which has not been documented.  

The May 2005 VA examination, conducted by the same clinician 
who examined the veteran in July 2004, opined that the 
veteran's cervical spine disorder was less likely as not 
related to his condition of the left knee.  

There is no competent medical evidence which relates the 
veteran's current cervical spine disability to his service-
connected left knee disability.  To the extent that the 
veteran contends that such a relationship exists, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to provide medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

A preponderance of the evidence is therefore against the 
veteran's claim as to the key matter of medical nexus.  Since 
all three elements must be met, the claims fails on this 
basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the establishment of service connection for the 
cervical spine disorder on a secondary basis.  Accordingly, 
the claim is denied.

2.  Entitlement to an increased disability rating in excess 
for service-connected degenerative arthritis of the lumbar 
spine, currently evaluated as 10 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2005).  The Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability. 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  See 38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

Arthritis

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2005).

Where there is X-ray evidence of arthritis and the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Specific schedular criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003. 
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the June 2005 SSOC.  The veteran's representative submitted 
additional argument on his behalf in August 2005, after 
receiving such notice. Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003. 
The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The Board observes that the provisions of Diagnostic Code 
5003, discussed above, have remained unchanged.

(i.)  The former schedular criteria

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided for the evaluation of limitation of motion 
of the lumbar spine.  When the limitation of motion of the 
lumbar spine is slight, a 10 percent rating is provided.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.  

The Board notes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

(ii.)  The current schedular criteria

Effective September 2003, spine disorders are now rated under 
a General Rating Formula for Diseases and Injuries of the 
Spine.  The amended rating criteria now define normal range 
of motion for the various spinal segments for VA compensation 
purposes.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

Analysis

For reasons stated in detail below, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
degenerative arthritis of the lumbar spine under either the 
former or the current criteria.  

(i.)  The former schedular criteria

The competent medical evidence of record reflects that the 
veteran's service-connected degenerative arthritis of the 
lumbar spine is manifested by pain.  However, the competent 
medical evidence does not reflect that the veteran's lumbar 
spine has resulted in restriction in limitation of motion 
which could be characterized as "moderate" limitation of 
motion.  

Medical records dated in August 1998 found that range of 
motion of the lumbar spine was within normal limits.  [Normal 
findings include 90 degrees extension; 30 degrees lateral 
flexion; and 30 degrees rotation.  See 38 C.F.R. § 4.71a, 
Plate V (2005).]

A December 2001 VA joints examination stated that the 
veteran's back had range of motion of 60 degrees flexion and 
10 degrees extension; and 20 degrees of right and left 
bending.  

Most recently, a July 2004 VA orthopedic examination showed 
that the lumbar spine had forward flexion from zero to 70 
degrees [out of 90]; and extension zero to 20 degrees [out of 
30].  Left and right lateral flexion, as well as right and 
left lateral rotation, were found to be within normal limits 
[i.e. to 30 degrees].  

The most recent findings comport with a characterization of 
limitation of motion of the veteran's lumbar spine as being 
"slight".  That is, all ranges of motion were normal or 
close to normal, with the exception of extension, which 
arguably approached moderate [20 out of 30 degrees].  These 
findings are generally consistent with the August 1998 
findings, as well as  the December 2001 findings, where the 
only significant limitation was 10 degrees extension [out of 
30].  Placing more weight on the recent examination report, 
the Board finds that the limitation of motion caused by the 
lumbar spine disability is most appropriately characterized 
as slight.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern]. 

Based on these objective findings, the Board finds that the 
competent medical evidence indicates no more than slight 
limitation of motion, which corresponds to the current 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, the veteran is not entitled to a higher 
rating under the former schedular criteria.



(ii.)  The current schedular criteria

With respect to the "new" or revised criteria for 
evaluating spine disabilities, the Board acknowledges that 
the December 2001 VA examiner stated that the veteran had 
range of motion to 60 degrees, which presumably refers to 
forward flexion.  
As noted above, forward flexion greater than 30 degrees but 
not greater that 60 degrees warrants a 20 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  However, the more recent examination report does 
not reflect that the veteran's lumbar spine is manifested by 
forward flexion greater than 30 degrees but not greater than 
60 degrees; nor, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.  In 
fact, as already stated, the July 2004 VA orthopedic 
examination showed that the lumbar spine had forward flexion 
from zero to 70 degrees, which is congruent with the 
assignment of a 10 percent rating.  

The Board further notes that the competent medical evidence 
does not reflect that the service-connected lumbar spine 
disability is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In fact, it is noted that the records dated in 
August 1998 specifically stated that there was no evidence of 
scoliosis, kyphosis or list, nor muscle spasm. 

Although medical records include findings of an abnormal gait 
regarding the left knee, this impairment is due to the 
service-connected left knee disorder which is a separate and 
distinct disability.  

In short, a preponderance of the competent medical evidence 
of record supports the assignment of a 10 percent disability 
rating an no more under the current General Rating Formula 
for Diseases and Injuries of the Spine. 



DeLuca considerations

The Board is cognizant of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca, 
supra.  

The veteran has reported that his lumbar spine is manifested 
by pain.  Nevertheless, despite his complaints of pain the 
record has consistently shown that the range of motion 
findings do not warrant a schedular rating in excess of the 
current 10 percent evaluation.  

Significantly, a May 1999 VA report examination specifically 
stated that the veteran showed no signs of weakened movement, 
fatigue, or incoordination.  

There is some evidence which is arguably supportive of an 
increased rating per DeLuca.  The July 2004 VA examiner 
opined that, with repetitive motions, the veteran's lumbar 
spine would have increased restriction of motion by 10 
percent, particularly because of pain.  This finding 
regarding the potential increased limitation of motion due to 
pain does not reflect that the veteran would be entitled to a 
rating in excess of 10 percent, however.  A 10 percent 
decrease in forward flexion from 70 degrees would 7 degrees, 
with forward flexion possible to 63 degrees.  This is still 
above the maximum of 60 degrees which would enable 
consideration of a 20 percent rating under the current 
schedular criteria.  Moreover, none of the other DeLuca 
factors (incoordination, weakness, fatiguability and the 
like) is here present. 

After having carefully considered the matter, the Board does 
not believe that additional disability may be assigned based 
on the veteran's complaints of pain, even with the examiner's 
finding that such led to a 10 percent decrease in lumbar 
spine motion with repetitive motion.



Fenderson considerations

The Board has also considered the potential applicability of 
"staged" ratings pursuant to Fenderson, supra.  However, 
the medical evidence has consistently shown that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his lumbar spine under the 
applicable Diagnostic Codes.  

The only evidence which is arguably supportive of a higher 
disability rating is the December 2001 examination, which 
showed limitation of forward flexion to 
60 degrees   Under the current General Rating Formula for 
Diseases and Injuries of the Spine, limitation of flexion to 
60 degrees would barely qualify for the assignment of a 20 
percent rating.  However, setting aside the fact that such a 
finding is not replicated elsewhere in the record, the 
General Rating Formula for Diseases and Injuries of the Spine 
cannot be applied retroactively [i.e., before September 
2003].  See Green, supra.   As discussed above, little of the 
other pre-September 2003 evidence is suggestive of moderate 
limitation of lumbar spine motion under Diagnostic 5292; and 
none the post-September 2003 evidence is suggestive of 
disability consistent with the assignment of a 20 percent 
rating under the current General Rating Formula for Diseases 
and Injuries of the Spine.

Consequently,  "staged" ratings are not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected lumbar spine disability.  The benefit 
sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)


3.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings claims, as well as Diagnostic Code 5003, DeLuca and 
Fenderson, have all been discussed above.

Specific schedular criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected degenerative 
arthritis of the right knee, even when taking into account 
his complaints of pain.

The medical evidence confirms that the veteran has been 
diagnosed with degenerative arthritis of right knee, and that 
he has painful motion thereof.  Thus, at a minimum a 10 
percent disability rating may be assigned due to X-ray 
evidence of arthritis, which is the current schedular rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

The Board has further reviewed the medical and other evidence 
of record in order to determine whether a higher rating may 
be assigned based on limitation of motion of the right knee.  

Records dated in August 1998 reflect that the right knee had 
motion from zero to 125 degrees [versus the normal zero to 
140].  The May 1999 VA examination shows the right knee had 
155 degrees flexion and zero degrees extension.  The December 
2001 VA joints examination showed the right knee to have 145 
degrees of flexion and zero degrees extension.  The most 
recent July 2004 VA orthopedic examination showed the right 
knee had range of motion from zero to 115 degrees.  

The objective range of motion findings do not reflect that 
the veteran meets or nearly approximates the criteria for a 
rating in excess of 10 percent under either Diagnostic Code 
5260 or 5261.  Under Diagnostic Code 5260, in order for a 
20 percent rating to be assigned, leg flexion must be limited 
to 30 degrees
The most severe limitation of leg flexion recorded is far 
above that, 115 degrees.
Under Diagnostic Code 5261, extension must be limited to 15 
degrees for a 
20 percent rating to be awarded.  Here, extension has 
consistently been recorded as zero degrees, which is normal.  
The range of motion studies thus show noncompensable 
limitation of motion under both Diagnostic Codes 5260 and 
5261.

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-04 (2004) that limitation of flexion and 
limitation of extension of the same leg may be must be rated 
separately, and that such precedent opinions are binding on 
the Board.  However, limitation of both extension and flexion 
of the veteran's right knee is noncompensably disabling under 
the relevant Diagnostic Codes.  Consequently, separate 
compensable ratings are not warranted.

In summary, in the absence of evidence indicating that 
compensable ratings are warranted for limitation of motion 
under Diagnostic Code 5250 and/or 5261, a 10 percent 
disability rating is warranted for the service-connected 
right knee degenerative arthritis under Diagnostic Code 5003. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  VA General Counsel has also concluded that a 
claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  

Here, the competent medical evidence does not reflect that 
the right knee disability is manifested by recurrent 
subluxation or instability.  For example, the May 1999 VA 
examination found that there was no instability of the right 
or left knees.  Similarly, the December 2001 VA examination 
found that there was no instability in the AP or lateral 
direction of the right knee.  Moreover, the July 2004 VA 
examination found, in pertinent part, that the right knee had 
no ligamentous instability.  Thus, a separate rating under 
Diagnostic Code 5257 is not warranted.

DeLuca consideration

As with the lumbar spine disability, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in 
DeLuca, supra, are applicable to the veteran's service-
connected degenerative arthritis.  

The record does not contain objective evidence by which it 
can be factually ascertained that there is additional 
functional impairment attributable to the veteran's 
complaints of right knee pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.  Indeed, the May 1999 VA examiner stated that that 
the veteran showed no signs of weakened movement, fatigue, or 
incoordination.  

As with the back disability, discussed above, the July 2004 
VA examiner's opinion was that repetitive movements of the 
right knee would result in an additional 
10 percent limitation of motion, particularly due to pain.  
Adding an additional 10 percent to the demonstrated 
limitation of flexion and extension would not approximate the 
level of disability which would allow for the assignment of 
10 percent ratings.  Indeed, adding an additional 10 percent 
limitation of motion to the zero percent which has 
consistently been identified is a mathematical impossibility, 
since 10 percent of zero is still zero.  Ass for limitation 
of flexion, adding 10 percent limitation to the most severe 
limitation recorded, 115 degrees, would still result in 
flexion in excess of 100 degrees, far short of the 30 degrees 
required for the assignment of a 20 percent rating.    

Fenderson consideration

As has been discussed in some detail above, the competent 
medical evidence consistently shows that the veteran's right 
knee does not have limitation of either flexion or extension 
so as to warrant a compensable rating under either of the 
pertinent Diagnostic Codes.  Staged ratings in excess of 10 
percent are therefore not warranted under Fenderson, supra.

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the veteran's service-connected degenerative 
arthritis of the right knee.  The benefit sought on appeal is 
accordingly denied.

Additional comment

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Here, it does not appear that the RO has evaluated whether 
the veteran is entitled to extraschedular ratings, and the 
veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  The veteran is free to raise this as 
a separate issue with the RO if he so desires.


ORDER

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected left 
knee disorder, is denied.

Entitlement to an increased disability rating in excess of 10 
percent for degenerative arthritis of the lumbar spine is 
denied.

Entitlement to an increased disability rating in excess of 10 
percent for degenerative arthritis of the right knee is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


